Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	There are no claims to be renumbered.  Claims 1-11 remain as “Claims 1-11”. 

Reasons for Allowance
3.	Amendment to claim 1 is supported at, for example, Paragraph [0075] and FIG. 5 of the specification as originally filed.  Thus, no new matter is present.
	See Claim Amendment filed 09/21/2021. 
4.	The obviousness-type double patenting rejection based on the claims of US Application no. 17/027,580 (corresponding to US PG PUB 2021/0001568) in view of Murch et al. (WO 2013/016728; utilized US 2014/01592671 as its Equivalent) and Sachs et al. (US 6,354,3612) as set forth in Paragraph 2 of the previous Office action mailed 06/24/2021 is no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 09/21/2021.
5.	Additionally, as mentioned in the previous Office action mailed 06/24/2021, related US Patents 10,814,564 and 10,836,120 were uncovered upon search.  However, the claims of these related patents do not recite or would have suggested the presently claimed particular apparatus.  Thus, no rejections based on the claims of these patents were made on this record.		
6.	The present claims are allowable over the prior art references of record, namely Murch et al. (WO 2013/016728; utilized US 2014/0159267 as its Equivalent) and Sachs et al. (US 6,354,361). 

	Accordingly, claims 1-11 are deemed allowable over the prior art references of record.	

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 05/27/2020.
        2 Cited in the IDS submitted by applicants on 05/27/2020.